Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 3/94/SC of 10 January 1994 laying down procedures for committees assisting the EFTA Surveillance Authority in carrying out its functions under Article 1 of Protocol 1 to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-03-30

 Avis juridique important|E1994G0003DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 3/94/SC of 10 January 1994 laying down procedures for committees assisting the EFTA Surveillance Authority in carrying out its functions under Article 1 of Protocol 1 to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice Official Journal L 085 , 30/03/1994 P. 0077 - 0078DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 3/94/SC of 10 January 1994 laying down procedures for committees assisting the EFTA Surveillance Authority in carrying out its functions under Article 1 of Protocol 1 to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice THE STANDING COMMITTEE OF THE EFTA STATES,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice as adjusted by the Protocol adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, hereinafter referred to as the Surveillance and Court Agreement, and in particular Article 3 of Protocol 1 thereto,Whereas the EC Council in certain legal acts confers on the EC Commission powers for the implementation of the rules contained therein; whereas the Council may impose certain requirements in respect of the exercise of these powers; whereas the Council in Decision 87/373/EEC, of 13 July 1987 (1), for acts which it adopts after the entry into force of that Decision, has laid down procedures specifying these requirements;Whereas Article 1 of Protocol 1 to the Surveillance and Court Agreement entrusts the EFTA Surveillance Authority with certain functions which within the Community are carried out by the EC Commission; whereas the EC Commission when carrying out certain of these functions has to follow procedures in respect of the exercise of its implementing powers; whereas according to these procedures the EC Commission has to submit a draft measure to be taken to, or otherwise consult, an EC committee;Whereas Article 3 of Protocol 1 to the Surveillance and Court Agreement provides that the Standing Committee shall lay down the procedures to be followed when the EFTA Surveillance Authority carries out the functions entrusted to it under Article 1 of that Protocol;Whereas these procedures shall correspond to those which the EC Commission, according to the acts referred to in the Annex to the EEA Agreement, shall follow when carrying out corresponding functions;Whereas it is further necessary to lay down certain rules deciding the procedure to be followed by the EFTA Surveillance Authority in each specific case;Noting that the question of setting up or designating committees, corresponding to the relevant EC committees, among the EFTA States is subject to separate decisions by the Standing Committee under Article 5 (2) of the Agreement on a Standing Committee of the EFTA States,HAS DECIDED AS FOLLOWS:Article 1 1. The Standing Committee shall, in the decisions in which it sets up new committees, or designates already existing committees, to assist the EFTA Surveillance Authority in carrying out its functions under Article 1 of Protocol 1 to the Surveillance and Court Agreement, specify the procedures to be applied.2. The Standing Committee shall in respect of each committee specify, in accordance with the functions in which the committee is to assist, the applicable procedure out of the ones set out in Article 2, 3 or 4 which is identical or corresponds most closely to the procedure laid down in the relevant act referred to in an Annex to the EEA Agreement.Article 2 PROCEDURE I (Advisory Committee procedure)1. The EFTA Surveillance Authority shall be assisted by a committee of an advisory nature composed of representatives of the EFTA States and chaired by the representative of the EFTA Surveillance Authority.2. The representative of the EFTA Surveillance Authority shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down, according to the urgency of the matter, if necessary by taking a vote.3. The opinion shall be recorded in the minutes; in addition, each EFTA State shall have the right to ask to have its position recorded in the minutes.4. The EFTA Surveillance Authority shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account.Article 3 PROCEDURE II (Management Committee procedure)1. The EFTA Surveillance Authority shall be assisted by a committee composed of representatives of the EFTA States and chaired by the representative of the EFTA Surveillance Authority.2. The representative of the EFTA Surveillance Authority shall submit to the committee a draft of measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 6 (2) of the Agreement on a Standing Committee of the EFTA States. The chairman shall not vote.3. The EFTA Surveillance Authority shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the EFTA Surveillance Authority to the Standing Committee forthwith. In that event:Variant (a)4. The EFTA Surveillance Authority may defer application of the measures which it has decided, for a period of not more than one month from the date of such communication.5. The Standing Committee may, by majority vote as set out in Article 6 (2) of the Agreement on a Standing Committee of the EFTA States, take a different decision within the time limit referred to in the previous paragraph.Variant (b)6. The EFTA Surveillance Authority shall defer application of the measures which it has decided, for a period laid down in the relevant act, which may in no case exceed three months from the date of such communication.7. The Standing Committee may, by majority vote as set out in Article 6 (2) of the Agreement on a Standing Committee of the EFTA States, take a different decision within the time limit referred to in the previous paragraph.Article 4 PROCEDURE III (Regulatory Committee procedure)1. The EFTA Surveillance Authority shall be assisted by a committee composed of representatives of the EFTA States and chaired by the representative of the EFTA Surveillance Authority.2. The representative of the EFTA Surveillance Authority shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 6 (2) of the Agreement on a Standing Committee of the EFTA States. The chairman shall not vote.3. The EFTA Surveillance Authority shall adopt the measures envisaged if they are in accordance with the opinion of the committee.4. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the EFTA Surveillance Authority shall, without delay, submit to the Standing Committee a proposal relating to the measures to be taken. The Standing Committee shall act by majority vote as set out in Article 6 (2) of the Agreement on a Standing Committee of the EFTA States.5. If, on the expiry of a period laid down in the relevant act, which may in no case exceed three months from the date of referred to the Standing Committee, the Standing Committee has not acted, the proposed measures shall be adopted by the EFTA Surveillance Authority.Article 5 This Decision shall take immediate effect.Article 6 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 10 January 1994For the Standing CommitteeThe ChairmanAntti SATULI(1) OJ No L 197, 18. 7. 1987, p. 33.